Citation Nr: 0324299	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-10 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 1995, 
for service connection for bipolar disorder.  

2.  Entitlement to an initial rating greater than 20 percent 
for psychomotor epilepsy.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1962 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

An April 1999 rating decision effectuated the Board's grant 
of service connection for bipolar disorder and assigned a 70 
percent rating, effective from June 1, 1995.  A March 2001 
rating decision granted service connection for psychomotor 
epilepsy and assigned a 20 percent evaluation, effective from 
June 1, 1995.  The veteran appealed the effective date 
assigned for service connection for bipolar disorder and the 
20 percent rating assigned for epilepsy.  


FINDINGS OF FACT

1.  Service connection for a mental disorder was denied by a 
January 1968 rating decision.  

2.  The veteran was properly notified of the January 1968 
rating decision in January 1968.  He did not file a notice of 
disagreement within one year of the mailing of the January 
1968 notification letter.  

3.  An application to reopen the veteran's claim for service 
connection for a mental disorder was received June 1, 1995.  

4.  Service connection for bipolar disorder was granted by 
the Board in April 1999 and was effectuated by an April 1999 
rating decision that assigned an effective date of June 1, 
1995, for the grant of service connection for the disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 1995, for 
the grant of service connection for bipolar disorder are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 2001 rating decision and April 2003 statement of the 
case, the veteran and his attorney were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA and private medical records.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

The effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2002).  

The record shows that the veteran was separated from service 
in November 1965.  He filed a claim for service connection 
for a nervous condition on October 10, 1967.  A rating 
decision in January 1968 denied service connection for a 
mental condition, finding that the service medical records 
did not contain evidence of treatment for a mental condition 
and that the post-service medical records showed treatment 
only for passive-dependent personality, which was considered 
a constitutional or developmental abnormality-not a 
disability under the law.  The rating decision also denied 
entitlement to VA pension benefits on the basis that the 
evidence did not show that the veteran's psychiatric 
disorder, while totally disabling at that time, was 
permanently so disabling.  

The post-service medical evidence that was of record at the 
time of the January 1968 rating decision consisted of an 
interim summary, dated in November 1967, of a hospitalization 
at a non-VA facility that began in September 1967.  It was 
noted that the veteran was initially somewhat withdrawn, 
passive, and disinterested, but that he had shown 
improvement, becoming more spontaneous and sociable and 
expressing a desire to be helped.  He was receiving group 
therapy and occupational therapy.  The examiner stated that 
he was considered not to be competent at that time.  

The record shows that the veteran's address of record in 
October 1967 was the same as his parents' address.  In 
January 1968, a letter was sent to the veteran's father at 
that address advising that, "The claim filed on behalf of 
your son for service connection for his mental condition has 
been disallowed."  The letter also indicated that the 
pension claim, while "disallowed at this time," would be 
the subject of further review.  

Following receipt of additional private treatment records, 
the RO issued another rating decision in September 1968 that 
again denied pension benefits and notice of that decision was 
also mailed to the veteran.  In April 1969, a notice of 
disagreement with that determination, signed by the veteran, 
was filed.  Another rating decision, in June 1969, again 
denied pension benefits.  Neither of those decisions 
discussed or even mentioned the issue of service connection 
for a psychiatric disorder, nor did the veteran's notice of 
disagreement refer to it.  A statement of the case concerning 
the pension issue was mailed to the veteran in June 1969; no 
further reply was received.  That statement of the case, by 
way of history, however, did note that the initial claim for 
service connection and for pension was denied in January 
1968.  

On June 1, 1995, VA Form 21-526, Veteran's Application for 
Compensation or Pension was received.  

The proper effective date for the grant of service connection 
for bipolar disorder in this case turns on the date of 
receipt of the veteran's claim for that benefit.  The 
veteran's attorney has advanced the following arguments in 
favor of the veteran's appeal:

1.  That the veteran himself was not notified of the 
January 1968 denial of service connection for a mental 
disorder, thereby rendering his original service 
connection claim still pending.  

2.  That the January 1968 letter that was mailed to the 
veteran's father did not inform the veteran of his 
appellate rights, thereby rendering his original service 
connection claim still pending.  

3.  That the July 1969 statement of the case that was 
mailed to the veteran regarding his appeal of the denial 
of pension benefits cannot suffice as "actual notice" 
of the January 1968 denial of service connection.  

4.  That, because the veteran's original service 
connection claim remained pending, the effective date 
for service connection for bipolar disorder that was 
granted by the Board in April 1999 should be October 10, 
1967, the date of receipt of his original service 
connection claim.  

The adequacy of the January 1968 notice letter must be 
evaluated with consideration of the law and regulations that 
were in effect at the time of that decision.  

The provisions of 38 C.F.R. § 19.118(a) (1968) stated that, 

A notice of disagreement shall be filed within one 
year from the date of the mailing of notification 
of the initial review or determination; otherwise, 
that determination will become final.  

In addition, § 19.109(a) (1968) stated that, 

The claimant and his representative, if any, will 
be informed of the right to initiate an appeal by 
the filing of a notice of disagreement in writing, 
and the time limit within which notice must be 
filed.  This information will be included in each 
notification of a determination of entitlement or 
non-entitlement to [VA] benefits by the agency of 
original jurisdiction.  

Further, § 19.110 (1968) stated that, 

While it is contemplated that the agency of 
original jurisdiction will give proper notice of 
the right to appeal and the time limit, failure to 
notify the claimant of his right to such appellate 
review or of the time limit applicable to a notice 
of disagreement or substantive appeal will not 
extend the applicable period for taking this 
action.  

Finally, § 19.111 (1968) provided that, 

A notice of disagreement and a substantive appeal 
may be filed by a claimant personally or by an 
accredited representative of a recognized service 
organization, attorney, or agent, provided a proper 
power of attorney or declaration of representation, 
as applicable, has been filed...

If the claimant is incompetent, a notice of 
disagreement and a substantive appeal may be filed 
by the legal guardian or other proper fiduciary; 
or, in the absence of one of these, by the next of 
kin or next friend.  

First of all, the record clearly shows that the RO did, in 
January 1968, mail notice of the January 1968 denial of 
service connection for a mental disorder to the veteran's 
address of record.  

Second, the evidence of record at that time indicated that 
the veteran was then hospitalized (apparently, involuntarily) 
at a state psychiatric hospital and that he was incompetent.  
Thus, the RO's mailing of the notice to the veteran's father, 
rather than to the veteran himself, was clearly appropriate 
and was, in fact, contemplated by § 19.111, inasmuch as the 
veteran was at that time incompetent.  Therefore, the 
requirement that the veteran be notified of the RO's January 
1968 denial of service connection for a mental disorder was 
met.  

Finally, although the record does not reflect that the 
January 1968 letter included notice of the veteran's 
appellate rights, § 19.110 indicates that such failure would 
not extend the one-year period for filing a notice of 
disagreement.  Accordingly, the fact that the letter failed 
to notify the veteran of his appellate rights does not render 
the decision non-final.  The January 1968 letter adequately 
met all legal requirements for notifying the veteran of the 
RO's action.  

Therefore, the Board finds that the veteran was properly 
notified of the January 1968 denial of service connection for 
a mental disorder.  Moreover, the record does not show-and 
the veteran does not even contend-that he submitted any 
communication indicating his disagreement with that action 
within one year of the mailing of that letter, so as to place 
his claim in appellate status.  

Therefore, the January 1968 rating decision that denied 
service connection for a mental disorder became final.  

The record also contains the summary of a VA hospitalization 
from September 1968 to January 1969.  The primary diagnosis 
listed on that summary is emotionally unstable personality.  
The regulations in effect in 1968 also provided that the 
report of a VA hospitalization will be accepted as an 
informal claim to reopen a previously denied claim.  
38 C.F.R. § 3.157 (1968).  However, that regulation 
specifically limits its applicability to situations where "a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree."  In this case, though, the January 
1968 decision had denied the claim for the reason that the 
veteran's mental condition was not a disability under the 
law, rather than because it was service-connected, but merely 
not compensable.  Therefore, § 3.157 is not applicable and 
the receipt of the summary of the VA hospitalization cannot 
be considered to be an informal claim to reopen the veteran's 
service connection claim.  

No further communication was received from the veteran 
concerning service connection for a mental disorder until the 
VA Form 21-526 on June 1, 1995.  

Because the January 1968 rating decision is final, the June 
1, 1995, Form 21-526 must be considered as an application to 
reopen the previous disallowance.  Service connection for 
bipolar disorder was later granted by the Board in April 1999 
on the basis of receipt of new and material evidence 
consisting primarily of opinions by private physicians that 
the veteran's psychiatric disorder was misdiagnosed in 1967, 
actually being bipolar disorder.  

The regulations further provide that, where service 
connection is established based on receipt of new and 
material evidence, other than service department records, the 
effective date will be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Therefore, the effective date for the grant of service 
connection for bipolar disorder can be no earlier than June 
1, 1995, the date of receipt of the veteran's application to 
reopen his claim.  Because the RO has already assigned June 
1, 1995, as the effective date, no earlier date may be 
assigned.  The veteran's claim for an earlier effective date 
must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to June 1, 1995, for service 
connection for bipolar disorder is denied.  


REMAND

On review of the file, the Board notes that the veteran has 
not been afforded an examination by VA to determine the 
extent and severity of his service-connected epilepsy.  
Further, the most recent outpatient treatment records are 
more than two years old.  Although neither the veteran nor 
his attorney has stated that additional treatment records are 
available, the Board believes that, if his seizure disorder 
is as severe as he has contended, it is likely that he has 
received ongoing treatment for the disorder.  Accordingly, 
the Board believes that, under these circumstances, 
additional assistance is required by the VCAA.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers that have 
treated him for epilepsy or a seizure 
disorder since March 1997, as well as the 
approximate dates of that treatment.  The 
RO should then request copies of the 
records of all treatment indicated by the 
veteran.  All records so received should 
be associated with the claims file.  

3.  Upon completion of the above 
requested development, the RO should 
schedule the veteran for a neurological 
examination to determine the extent and 
severity of his service-connected 
psychomotor epilepsy.  The claims file 
must be made available and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth in detail all current 
complaints and clinical findings relative 
to the veteran's epilepsy, noting, in 
particular, the frequency and severity of 
his seizures.  All opinions expressed 
should be supported by reference to 
evidence in the claims file.  

4.  The RO should then again consider the 
veteran's claim.  If any action taken 
remains adverse to him, he and his 
attorney should be furnished a 
supplemental statement of the case and 
they should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



